UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1892


GREGORY ARTHUR REID, JR.,

                Plaintiff - Appellant,

          v.

CHARLOTTE MECKLENBURG SCHOOLS; MECKLENBURG COUNTY BOARD OF
EDUCATION,

                Defendants - Appellees,

          and

RACHEL CORN; MAUREEN FURR; JANET H.             HAMILTON;   RHONDA
HOUSTON; BRANDY NELSON; ALICIA MCCREE,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:14-cv-00066-FDW-DSC)


Submitted:   January 27, 2017               Decided:   February 1, 2017


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Arthur Reid, Jr., Appellant Pro Se.   Courtney Collins
Rogers, CHARLOTTE-MECKLENBURG  GOVERNMENT  CENTER,  Charlotte,
North Carolina; Karl Dean Shatley, II, CAMPBELL SHATLEY, PLLC,
Asheville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Gregory Arthur Reid, Jr., appeals from the district court’s

judgment entered after a jury trial on his retaliation claim

raised pursuant to Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e to 2000e-17 (2012).             Finding no reversible

error, we affirm.

       Reid first challenges the district court’s order granting

partial summary judgment to Charlotte Mecklenburg Schools.                  We

have reviewed the record and conclude that no genuine dispute of

material fact exists.        See Jacobs v. N.C. Admin. Office of the

Courts, 780 F.3d 562, 565, 568 (4th Cir. 2015) (setting forth

standard of review).         Accordingly, we affirm for the reasons

stated by the district court.            Reid v. Charlotte Mecklenburg

Schs., No. 3:14-cv-00066-FDW-DSC (W.D.N.C. Feb. 12, 2016.)

       Reid next contends that the district court erred in denying

his motion for a continuance.       We review for abuse of discretion

a district court’s decision to deny a motion for continuance.

United States v. Speed, 53 F.3d 643, 644 (4th Cir. 1995).                   We

conclude that the district court did not abuse its discretion,

as Reid was able to participate in the trial proceedings and

does   not   allege   that   participation   in   the   trial   presented    a

substantial danger to his health.         See Latham v. Crofters, Inc.,

492 F.2d 913, 916 (4th Cir. 1974).



                                     3
       Finally, Reid contends that the district court erred in

admitting a photograph of him and his boyfriend.                        “We review a

trial court’s rulings on the admissibility of evidence for abuse

of discretion . . . .”               Minter v. Wells Fargo Bank, N.A., 762
F.3d 339,    349     (4th    Cir.        2014)    (internal     quotation     marks

omitted).      An evidentiary error is harmless unless it affects a

party’s substantial rights.                 Fed. R. Civ. P. 61; United States

ex rel. Drakeford v. Tuomey, 792 F.3d 364, 375 (4th Cir. 2015).

Even if the district court could be deemed to have erred, any

error   was    harmless,       as    the    district    court    admitted     only   the

single photograph that did not identify the other individual as

Reid’s boyfriend, and the court gave a limiting instruction.

See Smith v. Balt. City Police Dep’t, 840 F.3d 193, 203-04 (4th

Cir. 2016).

       Accordingly, although we grant Reid leave to proceed in

forma pauperis, we affirm the district court’s judgment.                             We

further deny Reid’s motion for transcripts at government expense

and to appoint counsel.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   this        court   and     argument    would   not   aid    the

decisional process.

                                                                              AFFIRMED




                                             4